Houghton, J.:
The defendant Conlon had her dower in certain real property admeasured, and a receiver was appointed to collect rents and pay to her quarterly the adjudged amounts.
She had brought an action to establish certain claims against the present plaintiff and others, and after decision had been announced against her, but before judgment for costs, amounting to $600, had been entered, she transferred her dower interest to the defendant Morris. The plaintiff claims that this was done in fraud of her rights and in anticipation of her judgment, and has brought this action to set such transfer aside, and has obtained an order restraining the defendant Morris from receiving any rents through the receiver and extending the receivership in the former action to this action.
There was no authority for extending the former receivership to the present action, nor was there any ground shown for restraining the defendant Morris from receiving rents under the dower claim which had been transferred to him. The affidavit of the plaintiff is that she believes the transfer was without consideration and for the purpose of preventing the collecting of her judgment.. Ho facts are shown upon which this belief is founded except the bare transfer. It is also alleged, upon information and belief, that Morris is a non-resident. There is no allegation, upon information and belief or otherwise, that he is irresponsible, and he files an affidavit in which he swears that he has been a resident for thirty-eight years, and still is, and that he is entirely responsible financially to meet any judgment which the plaintiff may obtain.
The order should be reversed, with ten dollars costs and disbursements, and the motion denied, with ten dollars costs.
O’Bbien, F. J., McLaughlin, Laughlin and Clabke, JJ., concurred.
Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. Order filed.